Citation Nr: 0123728	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for undifferentiated 
connective tissue disease with vasculitis, to include as due 
to exposure to ionizing radiation.

2.  Entitlement to service connection for myelodysplastic 
syndrome, to include as due to exposure to ionizing 
radiation.

3.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarctions, to include as 
due to exposure to ionizing radiation. 

5.  Entitlement to service connection for diabetes, to 
include as due to exposure to ionizing radiation. 

6.  Entitlement to service connection for pneumonia, to 
include as due to exposure to ionizing radiation. 

7.  Entitlement to service connection for cataracts, to 
include as due to exposure to ionizing radiation. 

8.  Entitlement to service connection for anemia, to include 
as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
January 1946.  His service awards include the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of June 1999 and December 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (the RO).  The June 1999 rating 
decision denied entitlement to service connection for 
undifferentiated connective tissue disease and 
myelodysplastic syndrome, to include as due to exposure to 
ionizing radiation.  The December 2000 rating decision denied 
entitlement to service connection for skin cancer, coronary 
artery disease with vasculitis (status post myocardial 
infarctions), diabetes, pneumonia, cataracts, and anemia, all 
to include as due to exposure to ionizing radiation.  

The veteran testified before the undersigned at a hearing 
held at the Board in Washington, DC, in July 2001.  
Additional evidence was received at the hearing, accompanied 
by a waiver of initial RO consideration.  38 C.F.R. 
§ 20.1304(c) (2000).

The issues of entitlement to service connection for coronary 
artery disease, diabetes, pneumonia, cataracts and anemia are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran served within 10 miles of Hiroshima, Japan, 
from October 7, 1945 to December 1945.

2.  The competent medical evidence is in equipoise as to 
whether the veteran's diagnosed undifferentiated connective 
tissue disease with vasculitis, also called leukocytoclastic 
vasculitis, resulted from his exposure to ionizing radiation 
in service.

3.  The competent medical evidence is in equipoise as to 
whether the veteran's diagnosed myelodysplastic syndrome 
resulted from his exposure to ionizing radiation in service.

4.  The competent medical evidence is in equipoise as to 
whether the veteran's diagnosed skin cancer resulted from his 
exposure to ionizing radiation in service.



CONCLUSIONS OF LAW

1.  The veteran's undifferentiated connective tissue disease 
with vasculitis is due to his exposure to ionizing radiation 
during active duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2000); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

2.  The veteran's myelodysplastic syndrome is due to his 
exposure to ionizing radiation during active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2000); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

3.  The veteran's skin cancer is due to his exposure to 
ionizing radiation during active duty.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2000); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the record reflects that the RO, in certifying the 
instant case for appeal, considered the veteran's vasculitis 
to be associated with his coronary artery disease, listing 
the issue as entitlement to service connection for coronary 
artery disease with vasculitis.  After review of the record, 
however, the Board has recharacterized the issues on appeal 
to reflect an association between the veteran's vasculitis 
and his undifferentiated connective tissue disease, rather 
than coronary artery disease.  See   
38 C.F.R. § 19.35 (2000) [certification is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue].  It is the Board's 
responsibility to determine its own jurisdiction. 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.203.

The Board's revision of the issues on appeal is based on the 
medical evidence of record, which will be reported in detail 
below and which supports the proposition that the vasculitis 
is associated with the veteran's undifferentiated connective 
tissue disease and not with coronary artery disease.  In 
particular, the veteran's treating physician, H.K., M.D., in 
November 1999 and July 2001 statements, specifically 
described the veteran's undifferentiated connective tissue 
disorder and vasculitis as a single disease entity, which she 
called leukocytoclastic vasculitis.  In addition, a December 
1999 statement of J.M., M.D. stands for the proposition that 
symptomatology which had been characterized as cardiovascular 
disease was, in fact, some type of undefined systemic 
inflammatory process which was more than likely causing 
coronary artery vasculitis.  

The veteran is seeking entitlement to service connection for 
undifferentiated connective tissue disease with vasculitis, 
myelodysplastic syndrome and skin cancer, all of which he 
claims he developed as the result of exposure to ionizing 
radiation in service while stationed close to Hiroshima, 
Japan.  The Board observes that such service is a matter of 
record and is not in dispute.

In the interest of clarity, the Board will first review the 
pertinent law and regulations pertaining to the veteran's 
claims.  The Board will then address whether the VA's duty to 
inform and assist the veteran in the development of his 
claims has been fulfilled.  Then, for each claim, the Board 
will review the factual background of the claim, and then 
analyze the issue on appeal and render a decision. 

Relevant law and regulations

Service connection - in general

In general, a disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2000).  

Service incurrence or aggravation of chronic diseases, 
including arthritis, leukemia, systemic lupus erythematosus, 
Raynaud's disease or malignant tumors, service may be 
presumed if such are manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection - radiation exposure

Specific regulations pertain to claims of entitlement to 
service connection based on exposure to radiation during 
service.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (2000).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2000).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Pursuant to 38 C.F.R. § 3.309(d), the following diseases 
shall be service-connected if they become manifest in a 
radiation-exposed veteran: leukemia (other than chronic 
lymphocytic leukemia); cancer of the thyroid; cancer of the 
breast; cancer of the pharynx; cancer of the esophagus; 
cancer of the stomach; cancer of the small intestine; cancer 
of the pancreas; multiple myeloma; lymphomas (except 
Hodgkin's disease); cancer of the bile ducts; cancer of the 
gall bladder; primary liver cancer (except if cirrhosis or 
hepatitis B is indicated); cancer of the salivary gland; 
cancer of the urinary tract; and bronchiolo-alveolar 
carcinoma.  38 C.F.R. § 3.309(d)(2) (2000).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity. 
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of  territory, 
control of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the  infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi) (2000).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following: leukemia (other than chronic 
lymphocytic leukemia), thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)- (xxiv) (2000).  Section 3.311(b)(5) indicates 
that leukemia may become manifest at any time after exposure, 
and that, other than with respect to bone cancer and 
posterior subscapular cataracts, the other diseases specified 
must become manifest 5 years or more after exposure.  38 
C.F.R. § 3.311(b)(5).

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed.Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

Initial matter - duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  On August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, which in any 
event are not applicable in the instant case, the final 
regulations are effective November 9, 2000, and " merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45629.    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where 
the law or regulation governing the case changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply]. 

Although the RO did not have the benefit of the explicit 
provisions of the VCAA or the regulations promulgated on 
August 29, 2001, the Board concludes, on review of the 
record, that VA's duties under the VCAA and the new 
regulations have been fulfilled.  

In this regard the Board notes that the veteran was advised 
on June 30, 1999 of the June 1999 rating decision which 
denied his claims of entitlement to service connection for 
undifferentiated connective tissue disease and 
myelodysplastic syndrome.  On December 7, 2000, the veteran 
was advised of the December 2000 rating decision which denied 
entitlement to service connection for skin cancer, coronary 
artery disease with vasculitis (status post myocardial 
infarctions), diabetes, pneumonia, cataracts and anemia.  
Following receipt of his Notice of Disagreement, the veteran 
was provided a Statement of the Case on January 12, 2001 
which notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.  The veteran perfected his 
appeal by submitting a VA Form 9 in February 2001, on which 
he requested a hearing before a member of the Board.  He was 
afforded the requested hearing in July 2001.  

In addition, the record reflects that the veteran was 
requested in December 1998 to provide information concerning 
his claimed disabilities, including the names and addresses 
of physicians or medical facilities possessing information 
pertinent to his claims.  Although he initially denied 
receiving this letter, he provided the requested information 
in November 1999, and in fact provided VA with his copy of 
the December 1998 letter in July 2001.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and the Statement of the Case informed 
the veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

With respect to the VA's duty to assist the veteran, the 
Board notes that he has identified numerous private and VA 
sources of medical records.  The record reflects that medical 
records form all pertinent sources identified by the veteran 
were either obtained by the RO or provided by the veteran.  
The veteran has not alleged, nor does the record suggest, the 
presence of any additional relevant medical records which 
have not been obtained.

In addition, the Board notes that the RO has undertaken the 
development specified in 38 C.F.R. § 3.311.  Namely, the RO 
has requested and obtained a dose estimate of the veteran's 
exposure to ionizing radiation from the appropriate agency, 
and obtained in October 2000 an opinion from the Director of 
VA's Compensation and Pension Service regarding the veteran's 
claims; that opinion was based on a referral to, and an 
opinion from, VA's Under Secretary for Health.  In light of 
the above, the Board concludes that VA has no outstanding or 
unmet duty to inform the veteran that any additional 
information or evidence is needed, and that VA's duty to 
assist the veteran in the prosecution of his claim have been 
fulfilled.  The Board also notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim, and 
have in fact done so.

The Board notes in passing that the veteran has requested 
than an opinion be obtained from an independent medical 
expert.    The necessity of obtaining such an opinion is left 
to the discretion of the Board.  See 38 U.S.C.A. § 7109; 38 
C.F.R. § 20.901(d); see also Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  In this case, the Board believes that there 
is enough evidence in the record as it is presently 
constituted to decide the claim.  

Under the circumstances presented in this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 
1Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran)];  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided].  Further 
development and further expending of VA's resources is 
therefore not warranted.  

1.  Entitlement to service connection for undifferentiated 
connective tissue disease with vasculitis

Factual background

The record clearly establishes that the veteran served in 
Kaidaichi, Japan from October 7, 1945 to December 21, 1945; 
that Kaidaichi, Japan is less than 10 miles from Hiroshima, 
Japan; and that the veteran's duties brought him into close 
proximity to Hiroshima.  Service in Hiroshima, Japan for the 
purposes of 38 C.F.R. § 3.309 and 3.311 is therefore 
established.  

The question before the Board is, notwithstanding his 
presence in the Hiroshima area, whether the veteran's claimed 
disability originated in service or is the result of his 
exposure to ionizing radiation in service.  The Board will 
therefore summarize the evidence in favor of his claim, and 
the evidence against his claim.

Evidence in favor of the veteran's claim    

Evidence in favor of the veteran's claim includes his own 
statements.  In several statements on file, and in testimony 
at his July 2001 hearing before the undersigned, the veteran 
contends that while stationed near Hiroshima in service, he 
not only was exposed to ionizing radiation externally, but 
also internally when he consumed the local food and drink.  
He alleges that dose estimates by the Department of Defense 
indicating that American soldiers who served in the Hiroshima 
area were exposed to less than one rem of radiation are 
inaccurate, and do not account for all types of radiation 
produced by the atomic bomb.  The veteran denied any post-
service exposure to radiation.  He indicated that he was 
first diagnosed with undifferentiated connective tissue 
disease and vasculitis in January 1992, although he argued 
that he experienced precursor symptoms, including Raynaud's 
disease, immediately after service.  He also indicated that 
in the 1960s, he developed symptoms including fevers and 
chills, and that in the 1980s, his symptoms rapidly worsened.

There appears to be no pertinent medical reports on file 
until many years after service.  Private and VA medical 
records for 1980 to January 2000 document that in 1991, the 
veteran began reporting the onset of symptoms since 1987 of 
fatigue, fevers, myalgias, arthralgias and rashes; his 
symptoms were described as lupus-like in nature, and he was 
initially thought to have differential diagnoses of 
polymyalgia rheumatica and systemic lupus erythematosus.  
However, he had a negative rheumatoid factor and his 
examiners determined that his symptoms were not classically 
diagnostic of systemic lupus erythematosus; since 1992, his 
condition has been primarily diagnosed as an undifferentiated 
connective tissue disorder.  Interestingly, the veteran 
reported a past medical history of having systemic lupus 
erythematosus in the 1960s.  The treatment records also 
document treatment for the development of a vasculitis in 
association with cardiovascular problems; the referenced 
cardiovascular difficulties were thought to possibly 
represent a flare up of the veteran's connective tissue 
disease, and an August 1997 treatment note indicates that the 
veteran's vasculitis was thought to be caused by some 
undefined systemic inflammatory process.

In a November 1999 statement, H.K., M.D., a VA physician, 
indicated that she had treated the veteran on several 
occasions.  She explained that she was board certified in 
internal medicine and rheumatology, that she was an associate 
professor of medicine, and that she was experienced in 
reviewing and interpreting scientific reports and 
information.  She pointed out that the veteran had 
leukocytoclastic vasculitis, which she described as an 
autoimmune disorder producing debilitating fevers, rashes and 
generalized systemic illness.  She also noted that based on 
the veteran's report of exposure to radiation, as well as 
present knowledge of radiation fallout patterns and timing, 
the veteran would have been exposed to a significant amount 
of radiation while in service.  This was significant because 
there was ample scientific evidence that cells within the 
immune system are damaged by radiation, with long term 
studies of atomic bomb survivors showing, for instance, an 
increased incidence of rheumatoid arthritis, an autoimmune 
disease, in residents of Nagasaki between 1958 and 1966.  She 
also noted that autoimmune thyroiditis following irradiation 
had been well documented as the cause of high rates of 
hypothyroidism seen late in populations exposed to radiation.  
The Board notes that she cited several journal articles from 
1971 to 1998 in support of her contentions.

In light of the above, Dr. K. concluded that the veteran's 
leukocytoclastic vasculitis was as likely as not the result 
of an altered immune system stemming from his radiation 
exposure in service.  She therefore concluded that the 
veteran's current medical problems could be considered 
service-connected related to the radiation exposure in 
service.

In a December 1999 statement, J.M, M.D., discussed the 
veteran's recent cardiac history and noted that by August 
1997, it was clear that the veteran did not have classical 
atherosclerotic obstructive coronary artery disease.  
Instead, it was surmised that he had some type of undefined 
systemic inflammatory process, which more than likely was 
causing a coronary artery vasculitis.  Dr. J.M. concluded 
that there was a reasonable probability that the veteran's 
hematological problems, and potentially his rheumatological 
ailments, might be related to previous radiation exposure.

In a December 1999 statement, G.D., M.D., indicated that the 
veteran had undifferentiated connective tissue disease, among 
other conditions.  He concluded that in light of the atypical 
nature of the veteran's medical problems, there was a 
reasonable possibility that the veteran's condition may have 
arisen from radiation exposure in service.

In a December 1999 statement, H.F., M.D., a VA physician, 
indicated that the veteran had been diagnosed with a lupus-
like syndrome, as a result of which he had experienced 
intermittent symptoms of rash, fevers, vasculitis and chills.  
Dr. F. opined that while it was impossible to definitively 
state whether the veteran's current medical conditions were 
the result of his past radiation exposure, it was certainly 
possible that his radiation exposure was contributory.

In a July 2001 statement, Dr. K. addressed in detail why she 
believed the dose estimate provided by the Defense Threat 
Reduction Agency (DTRA) in August 2000 (further described 
below) was inaccurate.  In explanation, she noted that 
because of soil and water contamination at Hiroshima, much of 
the radiation from fallout would likely be internalized.  She 
indicated that the blast from the bomb dropped on Hiroshima 
would have produced an initial burst of gamma rays which 
would have dissipated quickly, but that the fallout from the 
blast would have contained more hazardous alpha and beta 
particles; she noted that while Geiger counters were used to 
measure the residual radiation at Hiroshima, such instruments 
do not detect alpha radiation.  Dr. K. also explained that 
further atomic tests were conducted in the Marshall Islands 
following World War II, and that it was learned from those 
tests that everything within the area of fallout would become 
contaminated with particles that could be nearly impossible 
to remove.  Alpha particles in particular, once ingested, 
were found to be extremely toxic.  

Since no actual monitoring of the veteran in service was 
accomplished, and in light of the information concerning 
fallout and alpha radiation gleaned from subsequent blast 
tests, Dr. K. concluded that the dose estimate provided by 
the DTRA was likely inaccurate, and that the veteran was 
exposed to much more than one rem of radiation.  She noted 
that once alpha particles are ingested, they continue to 
radiate the recipient for a lifetime.  With respect to the 
veteran's leukocytoclastic vasculitis in particular, Dr. K. 
concluded that the disorder was most likely radiation-related 
based on the unusual nature of the disorder, the lack of any 
other known initiating factors, and recent and past research 
data that supported the development of autoimmune disease as 
a consequence of radiation injury.  She pointed out that the 
veteran's young age actually placed him at greater risk of 
organ damage with any radiation exposure, and that given 
this, as well as the lack of good documentation to the 
contrary, the veteran's health problems were likely the 
result of his exposure to radiation while in the Hiroshima 
area.

Evidence against the veteran's claim

The veteran's service medical records are negative for any 
diagnosis of undifferentiated connective tissue disease or 
vasculitis, or any similar diseases such as Raynaud's disease 
or lupus.  As noted above, there is no competent medical 
evidence of such disabilities for many years after service.  
With respect to the veteran's own statements, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay persons without 
medical training are not capable of providing competent 
evidence as to the proper diagnosis or date of onset or cause 
of a disability].
 
In a December 1999 statement, S.Y., M.D., indicated that he 
had followed the veteran in the past for undifferentiated 
connective tissue disease with features suggesting 
vasculitis.  Dr. Y. stated that the cause of most forms of 
vasculitis was not known, and it was not clear that 
undifferentiated connective tissue disease could be related 
to radiation exposure.

In an August 2000 statement, the Defense Threat Reduction 
Agency indicated that a scientific dose reconstruction had 
determined that the maximum possible radiation dose that 
might have been received by any individual who was present at 
Hiroshima for the full duration of the American Occupation 
from September 1945 to March 1946, was less than one rem.  
The DTRA indicated that this dose estimate was for a "worst 
case" scenario, and contemplated exposure to radiation 
externally, from inhalation and from ingestion.

In a September 2000 statement, W.D., M.D., acting for VA's 
Chief Public Health and Environmental Hazards Officer, 
indicated that damage to the connective tissue, blood 
vessels, immune system or other organs other than neoplastic 
transformation, if caused by radiation, would be an example 
of a deterministic effect.  He noted that deterministic 
changes generally were considered to have a threshold, and 
that the probability of causing harm in most healthy 
individuals at doses of less than 10 rem as a result of 
deterministic effects was close to zero.  He explained that 
usually, a threshold dose on the order of hundreds or 
thousands of rads must be exceeded for the deterministic 
effect to be expressed.  He cited to a 1995 Institute of 
Medicine report, as well as a 1999 report from the Agency for 
Toxic Substances and Disease Registry in support.  He 
concluded that it was therefore unlikely that the veteran's 
connective tissue disorder or vasculitis could be attributed 
to exposure to ionizing radiation in service.

In an October 2000 statement, the Director of VA's 
Compensation and Pension Service, based on the September 2000 
opinion above, concluded that there was no reasonable 
possibility that the veteran's disabilities were the result 
of his exposure to ionizing radiation.
 
In a May 2001 statement, the DTRA indicated that the dose 
estimates provided in the August 2000 statement were derived 
from radiation readings conducted at Hiroshima in October and 
November 1945.  The DTRA explained that a dose reconstruction 
determines an individual's dose from exposure to radiation 
based on information on radiation levels in the environment 
and on the activities the individual was performing.  In the 
case of Hiroshima, the surveys supporting the dose estimate 
of less than one rem of exposure included all areas around 
ground zero as well as the downwind fallout areas.  The 
"worst case" dose provided in the August 2000 letter 
assumed that the individual performed typical daily duties 
for eight hours per day in the areas with the highest 
recorded radiation intensities for the entire period of the 
occupation.  The DTRA explained, however, that the estimate 
of no more than one rem of exposure actually overstated the 
exposure of those serving in Hiroshima.  The DTRA also 
addressed the veteran's contentions concerning the activities 
he performed in and around Hiroshima and concluded that he 
did not incur any additional dose beyond that previously 
provided in August 2000.

Analysis

As noted above, service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods: (1) presumptive service connection under 38 C.F.R. § 
3.309(d); (2) service connection of a "radiogenic disease" 
under 38 C.F.R. § 3.311; and (3) service connection may be 
granted under 38 C.F.R. § 3.303(d) and Combee when it is 
established that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  The Board will address each of these avenues in 
turn.

(i.) Presumptive service connection - radiation exposure 

As noted before, service in the Hiroshima area of operation 
from October 1945 to December 1945 for VA purposes is 
conceded.  Thus, the Board finds that the veteran is 
considered a "radiation exposed veteran" as defined by the 
provisions of 38 C.F.R. § 3.309(d)(3).

However, status as a radiation-exposed veteran is not 
sufficient, by itself, to warrant presumptive service 
connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  In this 
case, the veteran has submitted competent medical evidence 
showing diagnoses of undifferentiated connective tissue 
disease and vasculitis, as well as Raynaud's disease and 
lupus.  None of those diseases is specified as one of the 
disabilities presumed to be related to exposure to radiation 
pursuant to 38 C.F.R. § 3.309.  Accordingly, service 
connection for undifferentiated connective tissue disease 
with vasculitis cannot be granted on a presumptive basis.

(ii.)  Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.

As noted above, the veteran has been diagnosed with 
undifferentiated connective tissue disease with vasculitis.  
Those diseases are not among the radiogenic diseases 
specified in section 3.311(b)(2).  Although VA nevertheless 
followed the procedures specified in 38 C.F.R. § 3.311, 
because the Board can find no other competent medical 
evidence demonstrating that the veteran was ever diagnosed 
with one of the radiogenic diseases listed in 3.311(b)(2), 
the Board finds that the veteran's claim as evaluated under 
the regulations governing service connection for radiogenic 
diseases cannot be allowed. 

(iii.)  Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-1044; see also 
38 C.F.R. § 3.303(d).  Accordingly, the Board will proceed to 
evaluate the veteran's claim under the regulations governing 
direct service connection. 

Service medical records are negative for any complaints, 
finding or diagnosis of an undifferentiated connective tissue 
disorder, vasculitis, or any related disorder.  Although the 
veteran has essentially contended that precursor symptoms of 
his disability were evident immediately after service, there 
is no competent medical evidence of symptoms later diagnosed 
as undifferentiated connective tissue disease until decades 
after service.  See Espiritu, supra.  The veteran certainly 
did not evidence vasculitis until the 1990s.  

As discussed previously in detail, evidence in favor of the 
veteran's claim consists of the November 1999 and July 2001 
statements by Dr. K., as well as the December 1999 statements 
by Drs. J.M., G.D. and H.F.  The December 1999 statements 
merely allow for the possibility that the veteran's claimed 
disorder is due to exposure to radiation in service.  Dr. K., 
on the other hand, provided a detailed explanation as to why 
she believed that the veteran's undifferentiated connective 
tissue disorder with vasculitis (leukocytoclastic vasculitis) 
resulted from the alteration of his immune system from 
radiation exposure in service.  She concluded that the 
veteran was exposed to a significant amount of radiation 
while in service, and buttressed her ultimate opinion by 
referring to scientific and medical studies suggesting that 
cells within the immune system are damaged by radiation, and 
by comparing the veteran's disability to other autoimmune 
disorders for which there is evidence suggesting that 
radiation exposure is an etiologic factor.  The Board notes 
that in her July 2001 opinion, Dr. K. explained in detail why 
she believed that the veteran had been exposed to an amount 
of radiation greatly in excess of one rem, and further 
addressed and criticized the DTRA's estimates of radiation 
exposure for the veteran.

The December 1999 statement by Dr. Y. which essentially 
states that it is "unclear" whether the veteran's 
undifferentiated connective tissue disease is related to 
radiation exposure is best read as merely expressing 
uncertainty as to any relationship between radiation exposure 
and the veteran's disability.  This statement is not helpful 
to the Board in evaluating the veteran's claim.  Cf. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) [a general, inconclusive statement 
is to be accorded little weight of probative value]. 

The evidence against the veteran's claim consists of the 
August 2000 and May 2001 dose estimates by the DTRA, and the 
September 2000 opinion by Dr. W.D., along with the October 
2000 opinion by the Director of VA's Compensation and Pension 
Service which was based on Dr. W.D.'s conclusions.  The 
September 2000 opinion specifically concluded that it was 
unlikely that the veteran's connective tissue disorder or 
vasculitis could be attributed to exposure to ionizing 
radiation in service, noting that there was only a remote 
likelihood that a threshold dose of less than 10 rem would 
result in harm to a person.  

As noted by the Board above, it is obligated to discuss all 
relevant medical evidence provide adequate reasons for its 
evaluation of the credibility and weight of the evidence.  
See Allday, supra.  The Board has the "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F3d. 1477, 1481 (Fed. 
Cir. 1997).

The United States Court of Appeals for Veterans Claims has 
specifically stated:  "The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators . . ."  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  See also Wray v. Brown, 7 Vet. App. 488, 492-
493 (1995) [in merits analysis of cases involving multiple 
medical opinions, each medical opinion should be examined, 
analyzed and discussed for corroborative value with other 
evidence of record]; Owens v. Brown, 7 Vet. App. 429, 433 
(1995) [holding that it is not error for the Board to favor 
opinion of one competent medical expert over that of another 
when the Board gives adequate statement of reasons and 
bases]. 

The Board finds that the November 1999 and July 2001 opinions 
by Dr. K. are of at least equal in probative value to Dr. 
W.D.'s September 2000 opinion (and the consequent October 
2000 opinion).  The Board in particular notes that Dr. K.'s 
conclusion that the veteran's disability is related to his 
exposure to radiation in service is well explained, and 
appears to be supported by the scientific and medical 
literature cited.  The Board notes in passing that there is 
no indication that Dr. K. has reviewed the veteran's claims 
files, although she clearly has read the RO's recitation of 
the evidence provided in the January 2001 Statement of the 
Case.  The Board finds it significant that she nevertheless 
is very familiar with the veteran's medical history, and in 
fact was his treating physician for many years.  The Board 
also notes that Dr. K. is a physician with specialist 
experience in autoimmune disorders such as rheumatoid 
arthritis.  Whether a veteran's disability is related to 
radiation is a question which requires medical expertise.  
See Hardin v. West, 11 Vet. App. 74, 79 (1998).  

The Board is of course aware that Dr. W.D.'s opinion is 
supported by DTRA's estimate of the veteran's radiation dose 
in service, as well as his review of the scientific and 
medical literature.  The Board points out, however, that a 
dose estimate of radiation exposure is only one piece of 
evidence to be considered, and that all relevant evidence of 
record must be considered and addressed.  See Earle v. Brown, 
6 Vet. App. 558 (1994); Hardin, supra.  While Dr. W.D. was 
provided with the veteran's claims folders, there is no 
indication that he actually reviewed the claims files.  
Indeed, he included no more than minimal references to the 
veteran's medical history.

In essence, the record contains probative medical evidence 
linking the veteran's undifferentiated connective tissue 
disease to his radiation exposure in service, with citation 
to appropriate scientific and medical studies, which must be 
weighed against evidence consisting of a medical opinion 
against the veteran's claim which is also based on 
appropriate scientific and medical studies.  After carefully 
evaluating the evidence for and against the claim, and taking 
into account the strengths and weaknesses of each, the Board 
is unable to articulate a reasonable basis for assigning 
greater evidentiary weight to either the evidence for the 
claim or the evidence against the claim.  The Board therefore 
concludes that the evidence is in equipoise with respect to 
whether the veteran's undifferentiated connective tissue 
disease with vasculitis was caused by exposure to ionizing 
radiation in service.  Accordingly, service connection for 
the disability is warranted based on the benefit of the doubt 
rule.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000).

2.  Entitlement to service connection for myelodysplastic 
syndrome, to include as due to exposure to ionizing radiation

Factual background

As in the previous section, the Board will first describe the 
evidence in favor of the veteran's claim, and then describe 
the evidence against his claim.

Evidence in favor of the veteran's claim    

In several statements on file, and in testimony at his July 
2001 hearing before the undersigned, the veteran contends 
that he was exposed to more radiation than is conceded by the 
Department of Defense; he denied any post-service exposure to 
radiation.  The veteran indicates that he was first diagnosed 
with myelodysplastic syndrome in 1998, and contends that, 
according to his physicians, myelodysplastic syndrome is a 
form of leukemia.

Private medical records for 1980 to January 2000 document 
treatment for myelodysplastic syndrome starting in 1998.  
Treatment for the disability included blood transfusions.  
These medical treatment records do not address the 
relationship of the veteran's disability to service.

In a November 1999 statement, H.K., M.D., indicated that the 
veteran had myelodysplastic syndrome, which she described as 
a preleukemic disorder.  
Dr. H.K. explained that based on the veteran's report of 
exposure to radiation as well as present knowledge of 
radiation fallout patterns and timing, the veteran would have 
been exposed to a significant amount of radiation while in 
service, and she pointed out that leukemia was definitely 
considered to be causally related to ionizing radiation.  She 
explained that myelodysplastic syndrome referred to a group 
of stem cell disorders characterized by an increased risk of 
transformation to acute myeloblastic leukemias, and that, 
since it occurred in elderly individuals, only one-third of 
myelodysplastic syndrome cases actually progressed to acute 
leukemia.  

Dr. K. noted that myelodysplastic syndrome was also 
associated with some of the same chromosomal defects seen in 
acute myelocytic leukemia, and had been identified in some 
atomic bomb survivors in Japan.  She explained that radiation 
was increasingly felt to be a likely causative agent in 
myelodysplastic syndrome, and indicated that myelodysplasia 
had also been associated with autoimmune disease, suggesting 
that it could be the result of a disorder of the immune 
system.  She cited journal articles from 1998 and 1999 in 
support of her argument.  Dr. K. concluded that, in light of 
the veteran's radiation exposure, his myelodysplastic 
syndrome was as likely as not a result of his radiation 
exposure.  She therefore concluded that all of the veteran's 
current medical problems could be considered service-
connected related to the radiation exposure in service.

In a November 1999 statement, V.M., M.D., a VA physician, 
indicated that the veteran had been under treatment since 
July 1998 for myelodysplastic syndrome.  Dr. V.M. indicated 
that myelodysplastic syndrome had been confirmed by bone 
marrow test, and that the veteran required occasional blood 
transfusions as part of the supportive care for his 
disability; she indicated that the veteran had not received 
any chemotherapy for his disorder.  Dr. V.M. opined that one 
could not rule out that myelodysplastic syndrome could 
potentially be radiation-induced due to service exposure.  

In a December 1999 statement, J.M, M.D., concluded that it 
was a reasonable probability that the veteran's hematological 
problems might be related to previous radiation exposure.

In a December 1999 statement, G.D., M.D., indicated that it 
was his understanding that the veteran had been diagnosed 
with myelodysplastic syndrome.  He concluded that in light of 
the atypical nature of the veteran's medical problems, there 
was a reasonable possibility that the veteran's condition may 
have arisen from radiation exposure in service.

In a December 1999 statement, H.F., M.D., a VA physician, 
indicated that the veteran had been diagnosed with 
myelodysplastic syndrome, as a result of which he had 
required periodic blood transfusions.  Dr. F. opined that 
while it was impossible to definitively state whether the 
veteran's current medical conditions were the result of his 
past radiation exposure, it was certainly possible that his 
radiation exposure was contributory.

In a December 1999 statement, S.Y., M.D., indicated that 
while he had followed the veteran in the past for 
undifferentiated connective tissue disease with features 
suggesting vasculitis, the veteran also was subsequently 
found to have myelodysplastic syndrome.  Dr. Y. concluded 
that there was a very reasonable probability that the 
veteran's disability may be related to his radiation exposure 
in service. 

In a July 2001 statement, Dr. K. addressed in detail why she 
believed the dose estimate provided by the DTRA in August 
2000 (which has been referred to elsewhere in this decision) 
was inaccurate, and why she believed that the veteran was 
instead exposed to much more than one rem of radiation.  With 
respect to the veteran's myelodysplastic syndrome in 
particular, Dr. K. concluded that, based on her review of 
established medical information, that myelodysplasia was a 
radiation-related disease, particularly since it was 
preleukemic.  Accordingly, Dr. K. concluded that the 
veteran's health problems were likely the result of his 
exposure to radiation while in the Hiroshima area.

In July 2001, the veteran submitted excerpts from Everyone's 
Guide to Cancer Therapy and from a medical journal.  The 
former source indicated that myelodysplastic syndrome is a 
form of early leukemia, which in most cases would progress 
into an acute leukemia in up to a year.  The latter source 
suggested that some forms of myelodysplasia may represent 
frank leukemia.  It also indicated that exposure to radiation 
could increase the chance of developing myelodysplastic 
syndrome.


Evidence against the veteran's claim

Service medical records are negative for any complaints, 
finding or diagnosis of myelodysplastic syndrome.  There is 
no post-service evidence of myelodysplastic syndrome until 
1998.  None of the clinical treatment records of the veteran 
address whether this disability is related to the veteran's 
period of service or any radiation exposure therein.

In an August 2000 statement, the Defense Threat Reduction 
Agency indicated that a scientific dose reconstruction had 
determined that the maximum possible radiation dose that 
might have been received by any individual who was present at 
Hiroshima for the full duration of the American Occupation 
from September 1945 to March 1946, was less than 1 rem.

In a September 2000 statement, Dr. W.D., acting on behalf of 
VA's Chief Public Health and Environmental Hazards Officer, 
indicated that the Committee of Interagency Radiation 
Research and Policy Coordination (CIRRP) Science Panel Report 
did not provide screening doses for myelodysplastic syndrome; 
screening doses for leukemia were used instead.  Using the 
leukemia screening doses, he calculated that exposure to 3.36 
rads or less of radiation at age 21 provided a 99 percent 
credibility that there was no reasonable possibility that it 
was at least as likely as not that leukemia appearing more 
than 20 years after exposure was related to ionizing 
radiation.  He noted that among Japanese survivors of the 
atomic bomb, the mortality rate for leukemia was 
significantly elevated at 40 rads and above, but not at 
lesser doses, with the excess peaking within 10 years of 
exposure.  He noted that other studies also showed an 
increased risk for leukemia for doses over 10 rads.  He 
therefore concluded that it was unlikely that the veteran's 
myelodysplastic syndrome could be attributed to exposure to 
ionizing radiation in service.

In an October 2000 statement, the Director of VA's 
Compensation and Pension Service, based on the September 2000 
opinion above, concluded that there was no reasonable 
possibility that the veteran's claimed disability was the 
result of exposure to ionizing radiation.

In a May 2001 statement, the DTRA further explained how the 
dose reconstruction estimates for Hiroshima were derived, 
indicated that the estimate of no more than one rem of 
exposure for participants in the occupation of Hiroshima 
actually overstated the radiation exposure experienced, and 
addressed the veteran's contentions concerning the activities 
he performed in and around Hiroshima, concluding that he did 
not incur any additional radiation doses.

Analysis

The Board will address in turn the three methods, discussed 
in detail above,  through which service connection may be 
granted in radiation exposed veterans.

(i.) Presumptive service connection - radiation exposure 

As discussed previously, the veteran is considered a 
"radiation exposed veteran" as defined by the provisions of 
38 C.F.R. § 3.309(d)(3), in light of his service in the 
Hiroshima area of operation from October 1945 to December 
1945.  In order to warrant presumptive service connection 
under the provisions of 38 C.F.R. § 3.309, however, he must 
also be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  In this 
case, the veteran has submitted competent medical evidence 
showing diagnoses of myelodysplastic syndrome.  That disease 
is not specified as one of the disabilities presumed to be 
related to exposure to radiation pursuant to 38 C.F.R. § 
3.309.  

The veteran contends that his myelodysplastic syndrome is a 
form of leukemia, a disease which may be presumptively 
service connected under 38 C.F.R. § 3.309.  

The Board has considered the veteran's statements, which are 
to the effect that his physicians told him that he had a form 
of leukemia.  However, the veteran's account of what his 
physicians purportedly told him, filtered as it is through 
the sensibilities of a layperson, does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The veteran has also submitted medical excerpts suggesting 
that some forms of myelodysplasia are leukemic in nature.    
While medical treatise evidence can, in some circumstances, 
constitute competent medical evidence, see Wallin v. West, 
11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314 
(1998), in the instant case the Board finds that the 
probative value of the excerpts is outweighed by other 
medical evidence on file.  

While the excerpts indicate that some myelodysplastic 
disorders are leukemic, Dr. K. described the veteran's 
particular disorder as a pre-leukemic disorder, specifically 
noting that only one third of myelodysplasia cases progress 
to leukemia.  In other words, Dr. K. does not consider the 
veteran's disability to be leukemia, and there is otherwise 
no medical evidence describing the veteran's disability as 
leukemic.   Moreover, and significantly, there has never been 
a competent medical diagnosis of leukemia.  

In the absence of leukemia, service connection for 
myelodysplastic syndrome cannot be granted on a presumptive 
basis.

(ii.)  Radiogenic diseases under 38 C.F.R. § 3.311

As discussed in the prior section, the provisions of 38 
C.F.R. § 3.311 provide for development of claims based on a 
contention of radiation exposure during active service and 
post-service development of a radiogenic disease, but do not 
give rise to a presumption of service connection.  See Ramey 
v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

The veteran has been diagnosed with myelodysplastic syndrome, 
which is not among the radiogenic diseases specified in 
section 3.311(b)(2).  Again, while leukemia is listed as a 
radiogenic disease, as discussed in the section immediately 
above there has been no diagnosis or other demonstration that 
the veteran actually has leukemia.  Because the Board can 
find no competent medical evidence demonstrating that the 
veteran was ever diagnosed with one of the radiogenic 
diseases listed in 3.311(b)(2), the Board finds that the 
veteran's claim as evaluated under the regulations governing 
service connection for radiogenic diseases cannot be allowed. 

(iii.)  Direct service connection - Combee

As discussed previously in detail, the evidence in favor of 
the veteran's claim consists of the November 1999 and July 
2001 statements by Dr. K., the November 1999 statement by Dr. 
V.M., and the December 1999 statements by Drs. J.M., G.D., 
H.F. and S.Y.  The November 1999 statement by V.M. and the 
December 1999 statements merely allow for the possibility 
that the veteran's claimed disorder is due to exposure to 
radiation in service.  Dr. K., on the other hand, explained 
in detail, and with citations, that current scientific and 
medical literature increasingly supported the proposition 
that myelodysplastic syndrome can be caused by exposure to 
ionizing radiation.  She concluded that the veteran was 
exposed to a significant amount of radiation while in 
service, and she specifically concluded that the veteran's 
disability was due to radiation exposure in service.  In her 
July 2001 opinion, Dr. K. provided a detailed explanation as 
to why she believed that the veteran had been exposed to an 
amount of radiation greatly in excess of one rem, and also 
addressed the DTRA's estimates of radiation exposure for the 
veteran.

The evidence against the claim consists of the August 2000 
and May 2001 dose estimates by the DTRA, and the September 
2000 opinion by Dr. W.D. (and the October 2000 opinion by the 
Director of VA's Compensation and Pension Service).  Dr. W.D. 
essentially concluded that with exposure to no more than 3.36 
rads of radiation, there was a 99 percent certainty that any 
leukemic disorder the veteran had would not be related to 
ionizing radiation, and that it was therefore unlikely that 
the veteran's myelodysplastic syndrome could be attributed to 
exposure to ionizing radiation in service.

The Board finds that the November 1999 and July 2001 opinions 
by Dr. K. are of at least equal probative value as that of 
Dr. W.D.'s September 2000 opinion.  The Board in particular 
notes that her conclusion that the veteran's myelodysplastic 
syndrome is related to his exposure to radiation in service 
is well explained, and is apparently supported by scientific 
and medical literature.  As with the veteran's 
undifferentiated connective tissue disorder with vasculitis, 
the Board realizes that Dr. K. apparently has not reviewed 
the veteran's claims files, but again notes that she has read 
the detailed recitation of the evidence in the January 2001 
Statement of the Case, and has treated the veteran for a 
number of years.  

While Dr. W.D.'s opinion is supported by DTRA's estimate of 
the veteran's radiation dose in service, the Board again 
points out that a dose estimate of radiation exposure is only 
one piece of evidence to be considered, and that all relevant 
evidence of record must be considered and addressed.  See 
Earle v. Brown, 6 Vet. App. 558 (1994); Hardin, supra.  
Moreover, while he had access to the claims files, there is 
no indication that he actually reviewed the claims folders, 
as opposed to relying on a summary of the evidence provided 
by the Director of VA's Compensation and Pension service.  
The Board notes in passing that the referenced summary does 
not include Dr. K.'s November 1999 opinion.

In the instant case, therefore, the Board finds that there is 
probative medical evidence linking the veteran's 
myelodysplastic syndrome to his radiation exposure in service 
which is based on review of pertinent scientific and medical 
literature.  After evaluating the evidence against the claim, 
which also includes references to pertinent scientific and 
medical literature, but which only minimally addresses the 
veteran's actual medical history, the Board is unable to 
assign greater evidentiary value either to the evidence in 
favor, or to the evidence against, the claim.  The Board 
therefore concludes that the evidence is in essence in 
equipoise with respect to whether the veteran's 
myelodysplastic syndrome was caused by exposure to ionizing 
radiation in service.  Accordingly, service connection for 
the disability is warranted, based on the benefit of the 
doubt rule.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

3.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation

Factual background

As in the prior sections, the Board will describe the 
evidence in favor of the veteran's claim, and then describe 
the evidence against his claim.

Evidence in favor of the veteran's claim    

In several statements on file, and in testimony at his July 
2001 hearing before the undersigned, the veteran contends 
that he was exposed to much higher levels of radiation in 
service than believed by the Defense Threat Reduction Agency.  
He denied any post-service exposure to radiation and 
indicated that he was first diagnosed with skin cancer in 
1998.  He also indicated that he was told by a physician that 
if he could show that he was exposed to low levels of 
ionizing radiation, the assumption would be that his skin 
cancer is due to the radiation, rather than from the sun.

Private medical records for 1980 to January 2000 document 
treatment for the development of squamous cell carcinomas in 
1998 and thereafter.

In a November 1999 statement, Dr. K. noted that the veteran 
had multiple squamous carcinomas of the skin and precancerous 
actinic keratoses.  She opined that the veteran had been 
exposed to a significant amount of radiation while in service 
and she pointed out that skin cancer was definitely 
considered to be causally related to ionizing radiation.  Dr. 
K. concluded that, given the veteran's radiation exposure, 
his recurrent skin cancer was as likely as not a result of 
his radiation exposure.

In a July 2001 statement, Dr. K. explained why the dose 
estimate provided by the DTRA was inaccurate, and did not 
account for all types of radiation.  She also explained why 
she believed that the veteran was therefore exposed to levels 
of radiation in service greatly in excess of one rem.  She 
concluded that the veteran's health problems were likely the 
result of his exposure to radiation while in the Hiroshima 
area.

Evidence against the veteran's claim

Service medical records document treatment of skin problems 
including impetigo contagiosa affecting the hands and face, 
as well as a rash affecting the hands.  The veteran's 
examination for discharge notes the presence of a bullus 
lesion on his lips, described as cheilose.  The service 
medical records are negative for any complaints, finding or 
diagnosis of skin cancer.

In an August 2000 statement, the Defense Threat Reduction 
Agency indicated that a scientific dose reconstruction had 
determined that the maximum possible radiation dose that 
might have been received by any individual who was present at 
Hiroshima for the full duration of the American Occupation 
from September 1945 to March 1946, was less than one rem.

In a September 2000 statement, Dr. W.D. indicated that the 
CIRRP Report did not provide screening doses for skin cancer.  
He noted, however, that skin cancer had usually been 
attributed to ionizing radiation at high doses, such as 
several hundred rads.  He indicated that excess numbers of 
basal cell carcinomas also had been reported in skin which 
received estimated doses of 9-12 rads, citing to "BEIR V".  
He stated that an increased risk for basal cell carcinoma, 
but not squamous cell carcinoma, had been seen in survivors 
of the atomic bomb, citing to a 1998 journal article.  He 
concluded that it was unlikely that the veteran's skin cancer 
could be attributed to exposure to ionizing radiation in 
service.

In an October 2000 statement, the Director of VA's 
Compensation and Pension Service, based on the September 2000 
opinion above, concluded that there was no reasonable 
possibility that the veteran's disability was the result of 
exposure to ionizing radiation.

In a May 2001 statement, the DTRA described how the dose 
estimates provided in the August 2000 statement were derived.  
The DTRA also addressed the veteran's contentions concerning 
the activities he performed in and around Hiroshima and 
concluded that he did not incur any additional dose beyond 
that previously provided in August 2000.


Analysis

(i.) Presumptive service connection - radiation exposure 

Although the veteran is considered a "radiation exposed 
veteran" as defined by the provisions of 38 C.F.R. § 
3.309(d)(3), skin cancer is not specified as one of the 
disabilities presumed to be related to exposure to radiation 
pursuant to 38 C.F.R. § 3.309.  Accordingly, service 
connection for skin cancer cannot be granted on a presumptive 
basis.

(ii.)  Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease, but do not give rise to a presumption of service 
connection.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The Board notes that the veteran's currently 
diagnosed skin cancer is listed among the radiogenic diseases 
specified in section 3.311(b)(2).  The record reflects that 
the development requirements of 38 C.F.R. § 3.311 have been 
complied with in the instant case, in that a dose estimate 
from the Department of Defense has been procured, and an 
opinion from VA's Undersecretary for Benefits has been 
obtained

Service medical records are negative for any complaints, 
finding or diagnosis of skin cancer and there is no post-
service evidence of skin cancer until decades after service.  
Clearly, therefore, the veteran's skin cancer developed more 
than 5 years after the veteran's exposure to radiation in 
service.  See 38 C.F.R. § 3.311(b)(5)(iv).
Accordingly, the provisions of 38 C.F.R. § 3.311 do not avail 
the veteran.

(iii.)  Direct service connection - Combee

In reviewing the evidence for and against the veteran's 
claim, the Board notes that the evidence in favor of the 
claim includes the November 1999 statement by Dr. K. which 
positively states that the veteran's skin cancer is related 
to his exposure to radiation in service, and that the 
evidence against the claim includes the dose estimate by DTRA 
along with Dr. W.D.'s September 2000 statement based on that 
estimate (and the October 2000 opinion).  Dr. W.D. concluded 
that it was statistically unlikely that the veteran's skin 
cancer was related to ionizing radiation.

The Board finds that Dr. K.'s medical opinions are entitled 
to at least as much evidentiary weight as Dr. W.D.'s opinion.  
While both Dr. K. and Dr. W.D. are physicians, Dr. K. clearly 
has more familiarity with the veteran's medical history, 
since she was the veteran's treating physician for several 
years.  Moreover, it appears that Dr. W.D. based his opinion 
primarily on statistical evidence, rather than evaluation of 
the medical evidence on file.  The Board also notes that 
there is no indication that Dr. K. is less qualified than Dr. 
W.D. to evaluate the scientific literature concerning the 
incidence of skin cancer.

In light of the above, therefore, and after assessing the 
strengths and weaknesses of the evidence in favor of the 
veteran's claim with that against the claim, the Board finds 
that the evidence on file is equally balanced with respect to 
whether the veteran's skin cancer is due to exposure to 
ionizing radiation in service.  The evidence is therefore at 
least in equipoise, and service connection for skin cancer is 
therefore warranted.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 3.102 (2000); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


ORDER

Entitlement to service connection for undifferentiated 
connective tissue disease with vasculitis is granted.

Entitlement to service connection for myelodysplastic 
syndrome is granted.

Entitlement to service connection for skin cancer is granted.



REMAND

For reasons which are expressed below, and in light of the 
Board's decision above, the Board believes that the remaining 
issues should be remanded to the RO for further development.

Factual background

The record reflects that the RO has developed the issues of 
entitlement to service connection for coronary artery disease 
(status post myocardial infarctions), diabetes, pneumonia, 
cataracts, and anemia on a direct basis, to include on the 
basis of exposure to ionizing radiation.  In a June 2000 
letter, however, the veteran stated:

"The basis of my claim is 
myelodysplastic syndrome or pre-leukemia.  
The connective tissue disease, 
vasculitis, and other ailments associated 
with my present medical condition result 
from the myelodysplasia."

In her November 1999 statement, Dr. K. indicated that the 
veteran's leukocytoclastic vasculitis may have contributed to 
the development of his coronary artery disease and cardiac 
dysfunction.  She also indicated that the veteran's cataracts 
were probably secondary to corticosteroid use, although she 
cautioned that the cataracts also might be related to 
radiation exposure.  Dr. K. indicated that the veteran's 
diabetes mellitus was steroid induced, and she concluded that 
all of the veteran's current medical problems could be 
considered service-connected related to the radiation 
exposure in service.  In her July 2001 statement, Dr. K. 
suggested that the veteran's claimed pneumonia was caused by 
his corticosteroid use, and that his anemia was caused by his 
myelodysplastic syndrome.

Private and VA medical records since 1991 document treatment 
for each of the veteran's claimed disabilities, and note in 
particular that treatment for the veteran's undifferentiated 
connective tissue disease involves the use of 
corticosteroids.  The treatment records notably implicate the 
use of the corticosteroids in the development of the 
veteran's diabetes, anemia and cataracts. 

Posterior subcapsular cataracts, but not any other type of 
cataracts, are considered a radiogenic disease under the 
provisions of 38 C.F.R. § 3.311.  The treatment records do 
not describe the type of cataracts for which the veteran has 
been treated. 

Reasons for remand

Service connection has been granted by the Board for 
undifferentiated connective tissue disease with vasculitis, 
as well as for myelodysplastic syndrome.  In light of this 
grant of service connection, as well as medical evidence 
suggesting connections between such disorders and other 
disabilities claimed by the veteran, the Board believes that 
the issues remaining on appeal should be addressed in light 
of the veteran's claim of entitlement to service connection 
on a secondary basis.  
Cf. Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) 
[holding that VA's duty to assist attaches to the 
investigation of all possible causes of the claimed 
disability].  
    
Since there is medical evidence on file clearly suggesting 
that the corticosteroids the veteran uses for his service-
connected undifferentiated connective tissue disease may have 
also caused his claimed disabilities, the issue of 
entitlement to service connection for his claimed 
disabilities as secondary to his undifferentiated connective 
tissue disease with vasculitis is also raised by the record.

In addition, the Board notes that the precise nature of the 
veteran's cataracts is not of record.  As explained above, 
this must be ascertained in order for an informed decision to 
be made. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment by any health 
care providers who may possess 
additional records pertinent to his 
remaining claims.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with his VA 
claims folder all records identified 
by the veteran which are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  After completing the above 
actions, the RO should arrange for a 
review of the record by a physician 
to determine the etiology and nature 
of any current cardiovascular 
disability, diabetes, pneumonia, 
cataracts, and anemia.  The 
reviewing physician should be 
requested to review the veteran's 
claims folder and provide an opinion 
as to whether it is at least as 
likely as not that any currently 
present cardiovascular disability, 
diabetes, pneumonia, cataracts, and 
anemia is related to the veteran's 
period of service, including any 
exposure to ionizing radiation 
experienced therein; or was caused 
or chronically worsened by his 
service-connected myelodysplastic 
disorder and/or undifferentiated 
connective tissue disease with 
vasculitis, including any 
corticosteroid treatment required 
therefor.    

If physical examination of the 
veteran, diagnostic testing and/or 
specialist consultations are deemed 
to be necessary by the reviewing 
physician, such should be scheduled.  
In particular, if the precise nature 
of the veteran's cataracts is not 
evident in the record, this should 
be ascertained by physical 
examination or other appropriate 
method.  The  report of the 
reviewing physician must be 
associated with the veteran's VA 
claims folder.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000 and VA's 
implementing regulations.  The RO 
should adjudicate the issues of 
entitlement to service connection on 
a secondary basis for coronary 
artery disease, diabetes, pneumonia, 
cataracts, and anemia; and 
readjudicate the issues of 
entitlement to direct service 
connection, to include based on 
exposure to radiation, for coronary 
artery disease, diabetes, pneumonia, 
cataracts, and anemia.

If the benefits sought on appeal are not granted, in whole or 
in part, or if a timely Notice of Disagreement is received 
with respect to any other matter, the RO should issue a 
Supplemental Statement of the Case for the issues in 
appellate status and inform the veteran of any issue with 
respect to which further action is required to perfect an 
appeal.  The veteran should be provided an appropriate 
opportunity to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



